Citation Nr: 0601837	
Decision Date: 01/23/06    Archive Date: 01/31/06	

DOCKET NO.  03-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spastic torticollis.   

2.  Entitlement to an increased evaluation for residuals of a 
cold injury of the right lower extremity, currently evaluated 
at 30 percent.   

3.  Entitlement to an increased evaluation for residuals of a 
cold injury of the left lower extremity, currently evaluated 
at 30 percent.   

4.  Entitlement to an increased evaluation for residuals of a 
cold injury of the right upper extremity, currently evaluated 
at 10 percent.   

5.  Entitlement to an increased evaluation for residuals of a 
cold injury of the left upper extremity, currently evaluated 
at 10 percent.   

6.  Entitlement to an increased (compensable) evaluation for 
hearing loss.   

7.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the benefits sought on appeal.  The 
veteran, who had active service from November 1953 to October 
1956, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  At the 
outset, the Board notes that, with the exception of the 
claims for increased evaluation for residuals of cold injury 
of the lower extremities, the veteran as not been notified of 
the substance of the VCAA in connection with his claim as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and the Court's guidance in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Court has strictly construed the requirement that the VA 
provide notice of the VCAA at least at some point during the 
course of the veteran's appeal.  As such, this matter must be 
addressed prior to final appellate review.  

With respect to the claim for service connection for spastic 
torticollis, the Board notes that this claim was previously 
addressed and denied by the RO in a rating decision dated in 
April 1988.  However, the record does not reflect that the 
veteran was ever notified of the denial of service connection 
for spastic torticollis, but rather the June 1988 letter to 
the veteran informed him that his disability pension award 
had been amended, but neglected to inform the veteran of the 
denial of service connection for spastic torticollis.  The 
veteran has a right to written notice of the decision as well 
as the procedures and time limit to initiate an appeal of the 
decision.  38 C.F.R. § 3.103(b).  In the absence of such 
notice to the veteran the April 1988 rating decision that 
denied service connection for spastic torticollis is not 
final and the veteran's current claim for service connection 
should have been addressed without regard to that prior 
decision.  Therefore, further adjudication with respect to 
this matter is necessary.  

With respect to the claims for increased evaluations for 
residuals of cold injuries of the lower extremities, the 
Board notes that this matter was addressed by the June 2001 
rating decision.  In the veteran's Notice of Disagreement 
received in February 2002 he made reference to his feet and 
the symptomatology he experienced due to the cold injuries.  
While the RO did not include the issues of entitlement to 
increased evaluations for the cold injury residuals of the 
lower extremity in the veteran's current appeal, the Board 
finds that the February 2002 statement effectively expressed 
disagreement with the June 2001 rating decision.  As such, 
this matter should have been addressed in a Statement of the 
Case.  In the past the Board would have referred such a 
matter to the RO for appropriate development, but the Court 
has indicated that the proper procedure is to remand the case 
to the RO for issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Also with respect to these two issues, the veteran indicated 
in a statement dated in June 2003 that he had received 
treatment for his feet on an outpatient basis from the VA as 
well from a private physician.  While the RO obtained the VA 
medical records identified by the veteran, the RO did not 
obtain the private medical records identified by the veteran, 
but indicated in a July 2003 letter to the veteran that there 
was an insufficient address to permit them from obtaining 
those records from either the physician or medical facility 
referenced by the veteran.  Information available at the BVA 
indicates that the addresses are likely White County Medical 
Center, 3214 East Race Avenue, Searcy, Arkansas  72143-4847 
and Clarence E. Ransom, 3130 East Race Avenue, Suite 100, 
Searcy, Arkansas  72143.  With this information the RO can 
either complete the VA Form 21-4142 submitted by the veteran, 
or if necessary, obtain a new release to permit the RO to 
obtain those records referred to by the veteran.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The veteran should be notified of the 
substance of the VCAA in connection with 
his claims for service connection for 
spastic torticollis; an evaluation in 
excess of 10 percent for residuals of a 
cold injury of the right upper extremity; 
an evaluation in excess of 10 percent for 
residuals of a cold injury of the left 
upper extremity; an increased 
(compensable) evaluation for hearing 
loss; and a total evaluation based on 
individual unemployability due to 
service-connected disabilities consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§3.159(b) and the Court's guidance in 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  After obtaining any necessary 
additional authorization from the 
veteran, the RO should obtain private 
medical records pertaining to treatment 
the veteran received in June 2003 for 
frostbite of his feet from Clarence E. 
Ransom, M.D., 3130 East Race Avenue, 
Suite 100, Searcy, Arkansas  72143 and 
from White County Medical Center, 3214 
East Race Avenue, Searcy, Arkansas  
72143-4847.  

3.  The RO should adjudicate the 
veteran's claim for service connection 
for spastic torticollis on the merits 
without regard to the April 1988 rating 
decision.  

4.  The RO should issue a Statement of 
the Case with respect to the issues of 
entitlement to an evaluation in excess of 
30 percent for residuals of a cold injury 
of the right upper extremity and an 
evaluation in excess of 30 percent for 
residuals of a cold injury of the left 
lower extremity.  The veteran should 
clearly be advised of the need to file a 
Substantive Appeal with respect to these 
two issues should he desire to continue 
his appeal with respect to these issues.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

